Order entered August 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01345-CR

                             TIMOTHY ALEXANDER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-34377-N

                                             ORDER
       The Court has before it appellant’s motion to supplement the record to include the

suppression hearing conducted in the case. We note that although the Anders brief filed by

counsel cites to a two-volume supplemental record from the March 12 and 14, 2012 suppression

hearing proceedings, that record has not been filed with this Court. Accordingly, we GRANT

appellant’s motion to supplement the record.

       We ORDER Sandra Hughes, official court reporter of the 195th Judicial District Court,

to file, within FIFTEEN DAYS of the date of this order, the two-volume supplemental record

from the March 12 and 14, 2012 suppression hearing proceedings.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sandra

Hughes, official court reporter, 195th Judicial District Court, and to counsel for all parties.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Alexander, No. 12060058, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE